DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Applicant argues:
    PNG
    media_image1.png
    299
    869
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    149
    869
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    190
    862
    media_image3.png
    Greyscale


Examiner’s Response:
Yokouchi teaches switching between normal model and enhanced blood vessel display model based on user input operation (instruction signal) (See paragraph 64).  While the gain may be “a changeable parameter”, the decision whether to use Expression 1 or Expression 2 (which comprises the gain constant (k)) is based on the user input operations (which reads on the instruction signal for increasing a brightness level of an image signal).
	Additionally, Applicant is giving patentable weight to the name of an instruction, which carries no patentable weight.  Even if the scope of the claim requires that the instruction be labelled as “increasing  a brightness level of an image signal” to infringe on the claim,  Paragraph 67 gives the example, of when the blood vessel region is saturated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (“Endoscopic Image Enhancement with Noise Suppression”) in view of Yoshida (PGPub 2011/0237895) in view of Kobayashi (PGPub 2006/016042) in view of Yokouchi (2018/0158180)
Xia discloses 1. A medical image processing device comprising circuitry configured to 
divide a color space of the image signal captured by the medical observation device into at least two areasbeing determined by a luminance signal and a color difference signal; and (Xia, Section 2, pg. 3 left column, paragraph 3“

    PNG
    media_image4.png
    327
    532
    media_image4.png
    Greyscale
”)
process the image signal differently for each of the at least two areas, (Xia, Section 2, pg. 3, left column 2nd paragraph, “Our enhancement factor E is designed to achieve follwing goals: (1) For image region with good illumination, it aims to preserve its visual appearance and local contrast. (2) For image region with low illumination but intact details, it aims to improve its luminance, as well as enhancing local contrast. (3) For regions with extremely low illumination and lossy details, it aims to improve its luminance, but supress amplification of local changes that are mainly contributed by noise and quantization errors. The workflow of the proposed method is displayed in Fig. 1”
Xia, Section 2, pg. 3, left column 6th paragraph “
    PNG
    media_image5.png
    224
    544
    media_image5.png
    Greyscale
”,  Thus well lit regions, the luminance is not changed  (see also eqn 6) and other regions it is changed;  It should be specifically noted that in an endoscopy image most, if not all, pixels have a red hue, since the images are taken within the esophagus, intestines, stomach, colon, .)

	Xia discloses segmenting by luminance, but does not disclose dividing “by hue”
	Yoshida discloses dividing by “hue” (Yoshida, “[0135] In the present embodiment, a blood vessel is extracted by line segment extraction using edge detection, but the method of blood vessel extraction is not limited to this and any method may be employed as long as it is designed for extracting a blood vessel portion, such as a method using hue or luminance.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify Xia algorithm to determine areas of interest such a blood vessels as shown by Yoshida, and only modifying the luminance values of the blood vessel regions.
The suggestion/motivation for doing so would have been having less pixels to modify the color would require less computation power and thereby would be faster to help enable real-time processing.  Additionally, blood vessels in endoscopic images generally indicate an increased chance of tumors.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Xia is silent to when it enhances the image (either by user instruction or always on) , in particular does not expressly disclose “when an instruction signal for increasing a brightness level of an image signal captured by a medical observation device is received”
	Yokouchi discloses “on condition that an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received” (Yokouchi, paragraph 64, “The normal display mode and the enhanced deep blood vessel display mode are switched by a user input operation performed on the operation panel 214.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to apply Xia algorithm, when the enhancement switch is applied as shown by Yokouchi.	
The suggestion/motivation for doing so would have been as a trigger when to apply brightness correction.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Xia discloses keeping the luminance the same for well-lit regions and increasing luminance for other regions.  Xia in combination with Yoshida teaches determining regions of interest (blood vessels, red hue portions) and selectively modifying luminance for those regions.   
Xia in view of Yoshida in combination with Yokouchi discloses applying this process based on a user input. Thus when the switch is activated the algorithm switches from (unenhanced ROI, Unenhanced Non-ROI  < --- >  enhanced ROI, Unenhanced Non-ROI).  In other words, When the switch is in a first position, the ROI has a higher Luminance value and the unenhanced has a maintained luminance value; When in a second position, the ROI has a lower Luminance value and the unenhanced has a maintained luminance value.
Thus the combination implicitly discloses “including decreasing  a luminance signal value in an area of the at least two areas that includes a red hue portion and maintaining or increasing a luminance signal value for other areas of the atleast two areas.”

Additionally Yokouchi further discloses “including decreasing  a luminance signal value in an area of the at least two areas that includes a red hue portion and maintaining or increasing a luminance signal value for other areas of the atleast two areas.” (Yokouchi, “[0067] Also, the gain value k of the special color matrix M2 is a changeable parameter, and the initial value thereof is set to the maximum value of 1.0. An endoscopic image has an intense red color component, and therefore there are cases where when the initial value is used, the luminance is saturated (or nearly saturated), and the contrast of the enhanced deep blood vessel image E decreases. For this reason, the gain value k can be changed by a user input operation performed on the operation panel 214. “, where the gain has a value of 0 to 1)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to apply to reduce the luminance of blood vessels when the luminance is saturated (or nearly so) as shown by Yokouchi, even if the trigger to increase brightness of Kobayashi.
The suggestion/motivation for doing so would have been a better image to a view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Xia with Yoshida and Yokouchi to obtain the invention as specified in claim 1.


Xia in view of Yoshida in view of Yokouchi discloses 4. The medical image processing device according to claim 1, wherein the circuitry is configured to convert a signal value in the color space into a signal value in an RGB color space, and changing the luminance signal value differently on signal values in the RGB color space each corresponding to the at least two areas. (Xia, Section 2, pg. 3 left column, paragraph 3, “
    PNG
    media_image6.png
    69
    460
    media_image6.png
    Greyscale
”)

Xia in view of Yoshida in view of Yokouchi discloses 5. The medical image processing device according to claim 1, further comprising an input device configured to receive an input of the instruction signal for changing the brightness level of the image signal. (Yokouchi, paragraph 64, “The normal display mode and the enhanced deep blood vessel display mode are switched by a user input operation performed on the operation panel 214.”)

Claims 6-8 are rejected under similar grounds as claim 1

Xia in view of Yoshida in view of Yokouchi discloses 10. (New) The non-transitory computer readable recording medium on which an executable program for processing an image according to claim 8, wherein processing the image signal includes not changing a luminance signal value of the other area the at least two areas.. (Xia, Section 2, pg. 3, left column 2nd paragraph, “Our enhancement factor E is designed to achieve follwing goals: (1) For image region with good illumination, it aims to preserve its visual appearance and local contrast. (2) For image region with low illumination but intact details, it aims to improve its luminance, as well as enhancing local contrast. (3) For regions with extremely low illumination and lossy details, it aims to improve its luminance, but supress amplification of local changes that are mainly contributed by noise and quantization errors. The workflow of the proposed method is displayed in Fig. 1”
Xia, Section 2, pg. 3, left column 6th paragraph “
    PNG
    media_image5.png
    224
    544
    media_image5.png
    Greyscale
”,  Thus well lit regions, the luminance is not changed  (see also eqn 6) and other regions it is changed)

Claims 12 and 14, 15 are rejected under similar grounds as claim 10


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662